Order entered May 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00413-CV

                           IN THE INTEREST OF M.O., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-19769-Z

                                            ORDER
        Before the Court is appellant’s April 19, 2019 motion for extension of time to file notice

of appeal. Appellant explains the notice of appeal was electronically filed April 4, 2019, the

twentieth day after the judgment was signed, but was rejected by a deputy district clerk because

of a typographical error. As a result, a second notice of appeal was filed April 5th. That notice of

appeal was subsequently amended on April 9th. Appellant asks the Court to deem the notice of

appeal filed April 4th timely or, alternatively, extend the time for filing the notice of appeal to

April 9th.

        Texas Rule of Civil Procedure 21(f)(5) deems an electronically filed document filed

when transmitted to the electronic filing service provider.        See TEX. R. CIV. P. 21(f)(5).

Accordingly, we GRANT the motion to the extent the appeal is deemed to have been filed April

4th.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE